Exhibit 10.3

 

UNITED STATES BANKRUPTCY COURT

 

 

SOUTHERN DISTRICT OF NEW YORK

 

 

 

x

 

In re:

:

Chapter 11

 

:

 

Aegerion Pharmaceuticals, Inc., et al.,(1)

:

Case No. 19-11632 (MG)

 

:

 

Debtors.

:

(Jointly Administered)

 

x

 

 

ORDER: (A) APPROVING AND AUTHORIZING CERTAIN PLAN

INVESTOR PROTECTIONS; AND (B) GRANTING RELATED RELIEF

 

Upon the motion (the “Motion”)(2) of the debtors in the above-captioned cases
(the “Debtors”) for the entry of an order pursuant to sections 105(a), 363(b),
503(b)(1)(A) and 507(a)(2) of title 11 of the United States Code (the
“Bankruptcy Code”) and Rule 6004 of the Federal Rules of Bankruptcy Procedure
(the “Bankruptcy Rules”): (a) approving and authorizing the Debtors to pay Amryt
Pharma plc (the “Plan Investor”) a fee (the “Company Termination Fee”) when and
if payable pursuant to the terms of that certain Plan Funding Agreement, dated
as of May 20, 2019, by and among Debtor Aegerion Pharmaceuticals, Inc. and the
Plan Investor (as amended, restated, modified or supplemented from time to time,
the “Plan Funding Agreement”), a copy of which (without exhibits) is attached to
the Motion as Exhibit B; (b) approving and authorizing payment of the PI
Expenses when and if payable pursuant to the terms of the Plan Funding
Agreement; (c) approving Section 6.9 of the Plan Funding Agreement;
(d) authorizing and approving the termination rights set forth in Sections
8.1(a), (b) and (c) of the Plan Funding Agreement and Section 2.1 of the
Restructuring Support Agreement

 

--------------------------------------------------------------------------------

(1)                                 The Debtors in these chapter 11 cases and
the last four digits of each Debtor’s federal taxpayer identification number are
Aegerion Pharmaceuticals, Inc. (0116), and Aegerion Pharmaceuticals
Holdings, Inc. (1331). The Debtors’ executive headquarters are located at 245
First Street, Riverview II, 18th Floor, Cambridge, MA 02142.

 

(2)                                 Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Motion, except that
“Plan Funding Agreement” has the meaning given to it in the Motion, as modified
by this Order.

 

--------------------------------------------------------------------------------



 

(together with the Company Termination Fee, the PI Expenses and Section 6.9 of
the Plan Funding Agreement, the “Investor Protections”); and (e) granting
related relief; and upon consideration of the Motion and all of the pleadings
related thereto, including the Declaration of John R. Castellano in Support of
Chapter 11 Petitions and First Day Pleadings; and due and sufficient notice of
the Motion having been given; and it appearing that the relief requested by the
Motion is in the best interests of the Debtors’ estates, their creditors and
other parties in interest; and it appearing that no other or further notice need
be provided except as set forth herein; and the Court having held a hearing on
the Motion (the “Hearing”), the record of which is incorporated herein; and the
Court having considered the Motion and the record of the Hearing; and the Court
having determined that the relief requested in the Motion is in the best
interests of the Debtors, their estates and their creditors; and after due
deliberation and sufficient cause appearing therefor

 

IT IS FOUND AND DETERMINED THAT:

 

A.                                    The Company Termination Fee and PI
Expenses set forth in the Plan Funding Agreement (as modified by this Order) and
required to be paid under the circumstances provided for therein to the Plan
Investor are: (1) actual and necessary costs of preserving the Debtors’ estates
within the meaning of sections 503(b) and 507(a) of the Bankruptcy Code;
(2) commensurate with the real and substantial benefits conferred upon the
Debtors’ estates by the Plan Investor; (3) reasonable and appropriate in light
of the size and nature of the Proposed Restructuring Transaction, and the
efforts that have been and will be expended by the Plan Investor; and (4) a
condition to and necessary to induce the Plan Investor to continue to pursue the
Proposed Restructuring Transaction and to continue to be bound by the Plan
Funding Agreement and the Restructuring Support Agreement.

 

2

--------------------------------------------------------------------------------



 

B.                                    Unless it is assured that the Investor
Protections will be available, the Plan Investor is unwilling to remain
obligated to consummate the Proposed Restructuring Transaction or otherwise be
bound under the Plan Funding Agreement. The Investor Protections induced the
Plan Investor to execute the Plan Funding Agreement on which the Debtors, their
creditors and other potential investors or purchasers rely, and which encourages
and facilitates the Proposed Restructuring Transaction. Accordingly, the
Investor Protections are reasonable and appropriate and represent the best
method for maximizing value for the benefit of the Debtors’ estates.

 

C.                                    The findings and conclusions set forth
herein constitute the Court’s findings of fact and conclusions of law. To the
extent any of the foregoing findings of fact constitute conclusions of law, they
are adopted as such. To the extent any of the following conclusions of law
constitute findings of fact, they are adopted as such.

 

BASED ON THE FOREGOING, IT IS HEREBY ORDERED THAT:

 

1.                                      The Motion is GRANTED as and to the
extent set forth herein.

 

2.                                      The Debtors are authorized, subject to
paragraph 6 below, to pay the Company Termination Fee and PI Expenses when and
as set forth in the Plan Funding Agreement as administrative claims of the
estate, which shall survive termination of the Plan Funding Agreement and shall
be binding and enforceable against each Debtor and its respective estate, any
trustee, examiner or other representative of the Debtors’ estates, to the extent
and in accordance with the terms, set forth in the Plan Funding Agreement.

 

3.                                      Notwithstanding the foregoing or
anything in the Motion or the Plan Funding Agreement to the contrary, (a) the
Company Termination Fee shall be reduced and capped at $7,300,000, (b) the PI
Expenses shall not exceed $5,500,000, and (c) payment of the

 

3

--------------------------------------------------------------------------------



 

Company Termination Fee and the PI Expenses shall be subject to the respective
specific triggering events set forth in the Plan Funding Agreement, as modified
herein.

 

4.                                      Notwithstanding anything in the Plan
Funding Agreement to the contrary, to the extent payment of the PI Expenses is
triggered in accordance with the Plan Funding Agreement as modified herein,
(x) the Plan Investor shall provide the Debtors and the Committee with
reasonable detail regarding all requested expense reimbursements, and the
Debtors and the Committee shall have no less than five (5) Business Days to
review and object to the reasonableness of any such expenses; provided, however,
that if no objections are received, the Debtors shall thereafter be authorized
to pay the PI Expenses in accordance with the terms of this Order; and (y) any
requirement in the Plan Funding Agreement that the PI Expenses be paid as a
condition to the termination of the Plan Funding Agreement shall be deemed
waived.

 

5.                                      The Company will (i) promptly (and in
any event within 24 hours) provide the Committee with copies of all Company
Alternative Proposals, (ii) consult with the Committee regarding the marketing
process employed by the Company and its professionals during the Go-Shop Period,
and identify any Person who has made any proposal to, or who has been solicited
by, the Company, (iii) promptly provide to the Committee or provide the
Committee with access to any non-public information that is provided to any
Person or its Representatives in accordance with section 6.9 of the Plan Funding
Agreement, (iv) keep the Committee informed, on the same basis as the Plan
Investor, of any developments, discussions, negotiations, or modifications with
respect to any Company Alternative Proposal or Company Superior Proposal in
accordance with section 6.9 of the Plan Funding Agreement, (v) invite the
Committee to participate in any discussions with any Person who has made any
proposal to, or

 

4

--------------------------------------------------------------------------------



 

who has been solicited by, the Company, (vi) provide the Committee with any
responses or proposals made by the Plan Investor in response to a Company
Alternative Proposal or a Company Superior Proposal, and (vii) provide the
Committee with copies of all notices, materials and information provided to the
Plan Investor or any other Person in accordance with section 6.9 of the Plan
Funding Agreement, or provided to the Debtors by the Plan Investor or any such
Person.

 

6.                                      Nothing in section 6.9 or any other
provision of the Plan Funding Agreement prohibits, or shall be interpreted to
prohibit, the Debtors’ exercise of their fiduciary duties on behalf of the
Debtors’ estates.

 

7.                                      Notwithstanding section 6.9(e)(iii),
which provides that, on the terms and conditions provided therein, the Company
may “(iii) engage in, enter into or otherwise participate in any discussions or
negotiations with such Person (and the stakeholders in the Company that are
party to the Restructuring Support Agreement) with respect to such Company
Alternative Proposal…”, the Company may engage in, enter into or otherwise
participate in any discussions or negotiations with any and all stakeholders in
the Company with respect to any Company Alternative Proposal, regardless of
whether such stakeholders are party to the Restructuring Support Agreement.

 

8.                                      Section 6.9(f) of the Plan Funding
Agreement shall be modified to provide as follows:

 

Company Superior Proposals. Notwithstanding anything to the contrary set forth
in this Agreement, prior to the confirmation of the Plan, if (i) the Company
receives a Company Alternative Proposal that did not result from a breach of
this Section 6.9 that the Company Board determines in good faith, after
consultation with its outside counsel and financial advisors, constitutes a
Company Superior Proposal, and (ii) the Company Board determines in good faith,
after consultation with its outside counsel and financial advisors, that the
failure to take the actions set forth in this Section 6.9(f) would reasonably be
expected to constitute a breach of its fiduciary duties, then the Company Board
may

 

5

--------------------------------------------------------------------------------



 

authorize, adopt, or approve such Company Superior Proposal and cause or permit
the Company to terminate this Agreement pursuant to Section 8.1(b)(iii) in order
to simultaneously enter into a Company Alternative Transaction Agreement with
respect to such Company Superior Proposal if: (i) the Company shall have
provided prior written notice (a “Company Notice of Intended Recommendation
Change”) to the Plan Investor of the Company’s intention to take such actions
described in this Section 6.9(f) at least three (3) Business Days in advance of
taking such actions, which notice shall include a reasonably detailed
description of the material terms and conditions of the Company Alternative
Proposal received by the Company that constitutes a Company Superior Proposal,
including a copy of the Company Alternative Transaction Agreement and any other
proposed transaction agreements with, and the identity of, the party making such
Company Alternative Proposal; (ii) after providing such notice and prior to
terminating this Agreement, the Company shall have negotiated, and shall have
caused its Representatives to negotiate, with the Plan Investor and its
Representatives in good faith (to the extent the Plan Investor desires to so
negotiate) during such three (3) Business Day period to make such adjustments to
the terms and conditions of this Agreement and the other Transaction Documents
as would result in (x) such Company Alternative Proposal not constituting a
Company Superior Proposal and (y) the Plan Investor providing the Company with
no less than $1 million of additional value in excess of the consideration being
provided to the Company pursuant to the Company Alternative Proposal; (iii) the
Company Board shall have considered in good faith any changes to this Agreement
and the other Transaction Documents that may be offered in writing by the Plan
Investor by 5:00 p.m. Eastern Time on the last Business Day of the period
described in the foregoing clause (ii); and (iv) following the expiration of
such three (3) Business Days’ notice period, the Company Board shall have
determined in good faith, after consultation with its outside counsel and
financial advisors, that (x) such changes offered in writing by the Plan
Investor would not result in the Plan Investor providing the Company with less
than $1 million of additional value in excess of the consideration being
provided to the Company pursuant to the Company Alternative Proposal, or (y) the
Company Alternative Proposal received by the Company would continue to
constitute a Company Superior Proposal even if such changes offered in writing
by the Plan Investor were given effect and that the failure to take the actions
contemplated by this Section 6.9(f) would continue to be reasonably expected to
constitute a breach of its fiduciary duties; provided, however, that any
material amendment to the terms of any Company Superior Proposal (and, in any
event, including any amendment to any price term thereof or the form of
consideration payable in connection therewith), shall require delivery of a new
Company Notice of Intended Recommendation Change and compliance with the periods
described in this Section 6.9(f) except that such periods shall be reduced to
two (2) Business Days (rather than the three (3) Business Days otherwise
contemplated by this Section 6.9(f)). For the avoidance of doubt, in connection
with any Company Alternative Proposal (including any Company Superior Proposal)
pursuant to this Section 6.9(f), the Company shall continue to comply with the
obligations set forth in the last sentence of Section 6.9(e).

 

9.                                      The Company Termination Fee and PI
Expenses will constitute, pursuant to sections 503(b)(1)(A) and 507(a)(2) of the
Bankruptcy Code, an allowed administrative

 

6

--------------------------------------------------------------------------------



 

expense claim in the Debtors’ cases which, in each case, shall be senior to
(x) all other administrative expense claims, (y) all liens securing any
prepetition collateral (other than Prepetition Prior Liens (as defined in the
Final DIP Order)), and (z) any and all adequate protection liens and claims, in
each case other than any DIP Lien pursuant to section 364(d)(1) of the
Bankruptcy Code or DIP Superpriority Claim (each as defined in the Final DIP
Order) granted in connection with the DIP Financing Agreement and the
indebtedness thereunder; provided, that, solely with respect to this sentence,
in the event of any conflict between this Order and the Interim Cash Collateral
Order or Final DIP Order, this Order shall govern. Any Company Termination Fee
and PI Expenses payable pursuant to the terms of the Plan Funding Agreement, as
modified by this Order, shall be payable without any further order of this
Court.

 

10.                               Section 6.9 of the Plan Funding Agreement and
the Debtors’ and the Plan Investor’s respective obligations thereunder, in each
case as modified pursuant to this Order, are authorized and approved.

 

11.                               Sections 8.1(a), (b) and (c) of the Plan
Funding Agreement and Section 2.1 of the Restructuring Support Agreement and the
Plan Investor’s rights thereunder are authorized and approved and the automatic
stay provided in section 362 of the Bankruptcy Code shall be deemed
automatically lifted and/or vacated to permit any Plan Investor action expressly
permitted or provided for therein, without further action or order of the
Bankruptcy Court.

 

12.                               Subject to the terms of the Plan Funding
Agreement and Restructuring Support Agreement, the Debtors are authorized to
take such actions as may be necessary or appropriate to implement and effect the
terms and requirements of this Order, including, but not limited to, expending
such funds or taking such action as may be necessary or appropriate to

 

7

--------------------------------------------------------------------------------



 

comply with the Plan Funding Agreement and the Restructuring Support Agreement
solely to the extent authorized by this Order.

 

13.                               The Plan Investor shall update the Debtors and
the Committee at least weekly as to the status of, and actions taken by the Plan
Investor in respect of, the Plan Investor’s compliance with section 6.11 of the
Plan Funding Agreement, including the Plan Investor’s obligation to, as promptly
as reasonably practicable following the date of the Plan Funding Agreement, take
all actions that are reasonably necessary or required to receive the Plan
Investor Stockholder Approval.

 

14.                               Notwithstanding anything herein or in the Plan
Funding Agreement to the contrary, (i) copies of any amendments, modifications,
or other changes to the Plan Funding Agreement shall be provided to the
Committee on no less than three (3) Business Days’ notice and an opportunity to
object thereto and (ii) the Debtors shall obtain approval of the Bankruptcy
Court prior to entering into any material amendments, modifications, or other
changes to the Plan Funding Agreement.

 

15.                               The Court shall retain jurisdiction over all
matters arising from or related to the interpretation and implementation of this
Order.

 

16.                               Notwithstanding anything to the contrary in
this Order, any payment made, or authorization contained, hereunder shall be
subject to the requirements imposed on the Debtors under any
debtor-in-possession financing and/or cash collateral order.

 

17.                               Notwithstanding the possible applicability of
Bankruptcy Rule 6004, or otherwise, the terms and conditions of this Order shall
be immediately effective and enforceable.

 

8

--------------------------------------------------------------------------------



 

IT IS SO ORDERED.

 

 

 

Dated:

June 27, 2019

 

 

New York, New York

 

 

 

 

/s/ Martin Glenn

 

MARTIN GLENN

 

United States Bankruptcy Judge

 

9

--------------------------------------------------------------------------------